     Case: 4:20-cv-00103-JCH Doc. #: 1 Filed: 01/22/20 Page: 1 of 11 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI

STRAIT REALTY, LLC                            )
a Missouri limited liability company,         )
                                              )
                Plaintiff,                    )
                                              )       Case No._____
v.                                            )
                                              )       JURY TRIAL DEMANDED
YOUR FIRST CHOICE REALTY, LLC,                )
a Missouri limited liability company,         )
                                              )
                Defendant.                    )

                                         COMPLAINT

        COMES NOW Strait Realty, LLC, (“Strait Realty”) by and through its undersigned

attorneys, and for its Complaint against Defendant Your First Choice Realty, LLC (“YFCR”),

herein states as follows:

                                           PARTIES

        1.      Strait Realty is a corporation duly organized and existing under the laws of the

State of Missouri with its principal place of business located at 13321 N. Outer 40 Road, Town

& Country, MO 63017. Strait Realty provides real estate agency and brokerage servicing,

including home listings, creation of purchases, representation of sellers and purchasers and

other realtor related services.

        2.      Upon information and belief, Defendant YFCR is a Missouri limited liability

company with a principal place of business located at 400 Chesterfield Center, Chesterfield,

MO 63017. Upon information and belief, YFCR provides real estate agency and brokerage

services said services primarily located in the St. Louis, Missouri, metropolitan area.




12171877.1                                        1
   Case: 4:20-cv-00103-JCH Doc. #: 1 Filed: 01/22/20 Page: 2 of 11 PageID #: 2



                                 JURISDICTION AND VENUE

        3.      This Court has jurisdiction over this case pursuant to 15 U.S.C. § 1121 and 28

U.S.C. §§ 1331 and 1338(a) and (b) in that it includes an action for infringement of a federally

registered trademark (15 U.S.C. § 1114) and false designation of origin and unfair competition

arising under the Lanham Act (15 U.S.C. § 1125).

        4.      This Court has supplemental jurisdiction over the state law and common law

claims of the State of Missouri under 28 U.S.C. § 1367(a) in that the state law and common law

claims are so related to the federal claims in the action that the state law and, moreover, the

state law and common law claims, form part of the same case or controversy and derive from a

common nucleus of operative facts.

        5.      Venue is proper in this Court under 28 U.S.C. §§ 1391(b) and (c) in that upon

information and belief both parties have conducted business in and have marketed, advertised

and sold subject products into this judicial district.

                            FACTS COMMON TO ALL COUNTS

        6.      Strait Realty realleges and incorporates by reference all of the allegations of

paragraphs 1-5 above, inclusive, as if set forth fully herein.

Strait Realty’s Registration And Use Of Its “WHY PAY MORE THAN FOUR?”® Trademark

        7.      Strait Realty for many years has been engaged in and continues to be engaged

in, real estate agency and brokerage servicing, including home listings, creation of purchases,

representation of sellers and purchasers and other realtor related services (generally “Strait

Realty’s services”).

        8.      Strait Realty is the owner of the entire right, title and interest in and to United

States Registered Trademark No. 5,063,760, for the mark “WHY PAY MORE THAN FOUR?”®




12171877.1                                         2
   Case: 4:20-cv-00103-JCH Doc. #: 1 Filed: 01/22/20 Page: 3 of 11 PageID #: 3



real estate agencies and real estate brokerage, which issued on October 18, 2016 (Strait Realty’s

“Registered Mark”). (A copy of Strait Realty’s Trademark Registration is attached hereto as

Exhibit A, and incorporated by reference herein).

        9.     Strait Realty’s above-identified Registered Mark (Exh. A) is in full force and

effect, unrevoked, and un-cancelled.

        10.    Strait Realty also has established substantial common law rights in its “WHY

PAY MORE THAN FOUR?”® trademark through Strait Realty’s long and uninterrupted use of

the mark in connection with Strait Realty’s development, provision, marketing, advertising and

sale of various real estate agency and brokerage services in association with its “WHY PAY

MORE THAN FOUR?”® mark, all beginning at least as early as June 1, 2015.

        11.    Strait Realty has in the past and continues to expend a substantial amount of time,

effort, money and other resources to develop and maintain the goodwill that has come to be

associated with Strait Realty’s services associated with Strait Realty’s “WHY PAY MORE

THAN FOUR?”® Registered Mark.

        12.    The sales, advertising and promotion of the services sold and offered by Strait

Realty in association with its “WHY PAY MORE THAN FOUR?”® Registered Mark, have been

substantial and as a result, Strait Realty has acquired a substantial reputation of high quality for

various of Strait Realty’s real estate agency and brokerage services with which the “WHY PAY

MORE THAN FOUR?”® Registered Mark has been associated.

        13.    As a result of Strait Realty’s efforts, Strait Realty’s “WHY PAY MORE THAN

FOUR?”® Registered Mark has come to be, and now is, well and favorably known to the public

as being associated with various real estate agency and brokerage services of high quality.




12171877.1                                       3
   Case: 4:20-cv-00103-JCH Doc. #: 1 Filed: 01/22/20 Page: 4 of 11 PageID #: 4



        14.    Strait Realty’s use of its “WHY PAY MORE THAN FOUR?”® Registered Mark

in conjunction with various of Strait Realty’s real estate services has thereby built up and now

possesses valuable goodwill that is represented by its “WHY PAY MORE THAN FOUR?”®

Registered Mark.

                                 YFCR’s Infringing Activities

        15.    YFCR has and continues to, without consent or authority from Strait Realty, use

the trademark “WHY PAY MORE - WE ONLY CHARGE FOUR?”® and variations thereof in

association with its own real estate agency and brokerage services. (Copies of representative

Internet webpages, (other advertising?) of YFCR’s real estate advertisements are collectively

attached as Exhibit B, and incorporated by reference herein).

        16.    Upon learning of YFCR’s activities, on August 15, 2019, Strait Realty

immediately demanded that YFCR cease and desist all use of its “WHY PAY MORE - WE

ONLY CHARGE FOUR?” ® mark and similarly confusing marks. Exhibit C, attached, which is

a true copy of said demand.

        17.    In response, YFCR has ignored Strait Realty’s demand that it cease its infringing

conduct.

        18.    YFCR’s “WHY PAY MORE - WE ONLY CHARGE FOUR?”® mark is

substantially and confusingly similar to Strait Realty’s “WHY PAY MORE THAN FOUR?”®

Registered Mark, and YFCR’s failure to remove the mark after Strait Realty’s August 15, 2019

letter further evidences YFCR’s intentional bad-faith attempt to ride Strait Realty’s coattails,

pass off its services, and usurp the goodwill provided by Strait Realty’s “WHY PAY MORE

THAN FOUR?”® real estate services.




12171877.1                                      4
   Case: 4:20-cv-00103-JCH Doc. #: 1 Filed: 01/22/20 Page: 5 of 11 PageID #: 5



                                     COUNT I
                         FEDERAL TRADEMARK INFRINGEMENT

        19.      Strait Realty realleges and incorporates by reference all of the allegations of

paragraphs 1 – 18 above, inclusive, as if set forth fully herein.

        20.      YFCR’s “WHY PAY MORE - WE ONLY CHARGE FOUR?”® mark is

substantially similar to Strait Realty’s “WHY PAY MORE THAN FOUR?”® Registered Mark.

        21.      YFCR, without the consent or authority of Strait Realty, has used and is

continuing to use in commerce one or more marks “WHY PAY MORE - WE ONLY CHARGE

FOUR?”® in association with services that are nearly identical to and/or so similar to Strait

Realty’s “WHY PAY MORE THAN FOUR?”® services in a manner that is likely to cause

confusion, or to cause mistake as to the source, sponsorship or association of such use with

Strait Realty.

        22.      By virtue of these facts, YFCR’s actions constitute trademark infringement of

Strait Realty’s “WHY PAY MORE THAN FOUR?”® Registered Mark under 15 U.S.C. §

1125(a)(1)(A).

        23.      Further, any and all faults or imperfections in YFCR’s real estate agencies, real

estate brokerage and/or related services, in association with which YFCR uses one or more of the

confusingly similar marks have reflected and will continue to reflect adversely on Strait Realty

and Strait Realty’s established goodwill and reputation unless the relief sought herein is granted.

        24.      YFCR’s past and ongoing infringement of the nearly identical and confusingly

similar marks as evidenced by its refusal to respond to Strait Realty’s notice letter of August

15, 2019 (Exhibit C) has been deliberate, outrageous, reckless and willful, and has been

committed with the intent to cause confusion, mistake, and to deceive and defraud the public,




12171877.1                                        5
   Case: 4:20-cv-00103-JCH Doc. #: 1 Filed: 01/22/20 Page: 6 of 11 PageID #: 6



entitling Strait Realty to enhanced damages, and to an award of attorneys’ fees under the

Lanham Act.

        25.     Strait Realty has been and will be severely injured by YFCR’s acts.

        26.     Strait Realty’s injury will be, is, and/or continues to be immediate and irreparable,

and an award of monetary damages alone cannot fully compensate Strait Realty for its injuries.

        27.     Strait Realty lacks an adequate remedy at law.

                                 COUNT II
                FEDERAL COMMON LAW TRADEMARK INFRINGEMENT

        28.     Strait Realty realleges and incorporates by reference all of the allegations of

paragraphs 1 - 27 above, inclusive, as if set forth fully herein.

        29.     YFCR’s past and ongoing acts constitute trademark infringement or a or

representation of fact in violation of the Lanham Act, 15 U.S.C § 1125.

        30.     YFCR’s past and ongoing infringement in its use of the nearly identical and

confusingly similar marks to Strait Realty’s “WHY PAY MORE THAN FOUR?”® has been

deliberate, outrageous, reckless and willful, and have been committed with the intent to cause

confusion, mistake, and to deceive and defraud the public, entitling Strait Realty to enhanced

damages, and to an award of attorneys’ fees under the Lanham Act.

        31.     Strait Realty has been and will be severely injured by YFCR’s acts.

        32.     Strait Realty’s injury will be, is, and/or continues to be immediate and

irreparable, and an award of monetary damages alone cannot fully compensate Strait Realty for

its injuries.

        33.     Strait Realty lacks an adequate remedy at law.




12171877.1                                        6
   Case: 4:20-cv-00103-JCH Doc. #: 1 Filed: 01/22/20 Page: 7 of 11 PageID #: 7



                                      COUNT III
                             FEDERAL UNFAIR COMPETITION

        34.    Strait Realty realleges and incorporates by reference all of the allegations of

paragraphs 1- 33 above, inclusive, as if set forth fully herein.

        35.    YFCR’s use, sale, advertising and/or marketing of its real estate agency,

brokerage and related services in association with a mark nearly identical and confusingly

similar to “WHY PAY MORE THAN FOUR?”® constitutes the use of a false designation of

origin and unfair competition in violation of 15 U.S.C § 1125(a)(1)(A), in that such use is likely

to confuse and mislead customers into believing that such goods and services of YFCR marketed

and/or sold under such marks have the same source of origin as Strait Realty’s associated with

Strait Realty’s “WHY PAY MORE THAN FOUR?”® Registered Mark, or lead customers to

believe that the goods and/or related services of YFCR under said marks are in some way

associated with or connected with or sponsored by or licensed by or authorized by or warranted

by or emanate from Strait Realty, all to the great detriment of and injury to Strait Realty.

        36.    Further, all faults or imperfections in YFCR’s related services, in association with

which YFCR uses one or more of the above marks have reflected and will reflect adversely on

Strait Realty and Strait Realty’s established goodwill and reputation unless the relief sought

herein is granted.

        37.    YFCR’s past and ongoing acts as evidenced by its refusal to respond to Exhibit C,

have been deliberate, outrageous, reckless and willful, and have been committed with the intent

to cause confusion, mistake, and to deceive and defraud the public, entitling Strait Realty to

enhanced damages, and to an award of attorneys’ fees under the Lanham Act.

        38.    Strait Realty has been and will be severely injured by YFCR’s acts.




12171877.1                                        7
   Case: 4:20-cv-00103-JCH Doc. #: 1 Filed: 01/22/20 Page: 8 of 11 PageID #: 8



        39.     Strait Realty’s injury will be, is, and/or continues to be, immediate and

irreparable, and an award of monetary damages alone cannot fully compensate Strait Realty for

its injuries.

        40.     Strait Realty lacks an adequate remedy at law.

                             COUNT IV
    MISSOURI AND MISSOURI COMMON LAW TRADEMARK INFRINGEMENT

        41.     Strait Realty realleges and incorporates by reference all of the allegations of

paragraphs 1- 40 above, inclusive, as if set forth fully herein.

        42.     YFCR’s past and ongoing acts as aforesaid therefore constitute common law

trademark infringement of Strait Realty’s “WHY PAY MORE THAN FOUR?”® Registered

Mark and/or “WHY PAY MORE THAN FOUR?”® common law mark in violation of

Missouri common law.

        43.     YFCR’s wrongful acts have been deliberate, outrageous, reckless and committed

with wrongful intent, and with YFCR’s knowledge of their wrongful nature, and are intentional

and willful, entitling Strait Realty to punitive damages and recovery of its attorneys’ fees.

        44.     Strait Realty has been and will be severely injured by YFCR’s acts.

        45.     Strait Realty’s injury is, will be, and/or continues to be immediate and

irreparable. An award of monetary damages alone cannot fully compensate Strait Realty for its

injuries.

        46.     Strait Realty lacks an adequate remedy at law.




12171877.1                                        8
   Case: 4:20-cv-00103-JCH Doc. #: 1 Filed: 01/22/20 Page: 9 of 11 PageID #: 9



                                     PRAYER FOR RELIEF

        WHEREFORE, Strait Realty respectfully demands judgment in its favor and against

YFCR, and prays that this Court:

        A.        Grant Strait Realty a permanent injunction against YFCR enjoining and

restraining YFCR and its principals, agents, servants, employees, representatives and distributors

directly or indirectly: (i) from using or displaying Strait Realty’s “WHY PAY MORE THAN

FOUR?”® Registered Mark or any similar or confusing variations thereof, including without

limitation YFCR’s “WHY PAY MORE - WE ONLY CHARGE FOUR?”® marks, and all

similar or confusing variations thereof in its trade names, advertising, invoices, stationery,

directory listings, domain names, websites, Internet metatags, keywords for Internet search

engines, post URL or forwarding commands, hyperlinks, and any other electronic coding and

search terms); and (ii) from continuing any and all acts of deception or unfair competition as

alleged herein;

        B.        Issue an Order providing for the seizure and removal from YFCR’s premises, and

from all other sources available to YFCR, of all YFCR’s property and goods bearing infringing

trademarks, the means of making such marks and records documenting the manufacture, sale, or

receipt of things involved in all such violations;

        C.        Issue an Order directing YFCR to account to Strait Realty for any and all profits

derived by YFCR from the sale of all goods and/or services derived through or associated with

YFCR’s acts of infringement and/or unfair competition, and that Strait Realty be awarded

damages for YFCR’s infringement of and unfair competition as to Strait Realty’s Mark so as to

fully compensate Strait Realty for all damages including loss of revenue, loss of goodwill, and

damage to its goodwill and reputation as a result of YFCR’s acts;




12171877.1                                           9
  Case: 4:20-cv-00103-JCH Doc. #: 1 Filed: 01/22/20 Page: 10 of 11 PageID #: 10



        D.     Issue an Order that all of YFCR’s, merchandise, labels, signs, prints, packages,

advertisements, and any other tangible items in the possession of YFCR bearing either the

“WHY PAY MORE - WE ONLY CHARGE FOUR?”® mark and/or any other trademarks

confusingly similar thereto, as well as all molds, plates, mortices, computer programs and files,

and all other tangible and/or intangible means of making the same, shall be accounted, delivered

up and destroyed;

        E.     Award to Strait Realty and against YFCR, all Strait Realty’s damages and

YFCR’s profits arising from any and all of YFCR’s use of the infringing mark and/or any other

trademarks confusingly similar thereto;

        F.     Treble damages or profits, whichever is greater;

        G.     Award Strait Realty its attorneys' fees as permitted by Federal law including but

not limited to the Lanham Act and 15 U.S.C. § 1117, state law, and common law;

        H.     Award Strait Realty punitive damages in an amount sufficient to deter YFCR

from perpetrating such conduct as alleged herein in the future;

        I.     Award Strait Realty all costs of this action, and assess all costs against YFCR ;

        J.     Award Strait Realty pre-judgment and post-judgment interest against YFCR; and

        K.     Award and grant Strait Realty all such other and further relief as the Court may

deem proper and appropriate; and

                                     JURY TRIAL DEMAND

        Strait Realty hereby requests a jury trial.



                                             **********




12171877.1                                        10
  Case: 4:20-cv-00103-JCH Doc. #: 1 Filed: 01/22/20 Page: 11 of 11 PageID #: 11



                         Respectfully Submitted,

                          Sandberg Phoenix & von Gontard, P.C.

                         By: /s/ G. Harley Blosser
                             G. Harley Blosser, #27823MO
                             Jason Schmidt, #59615MO
                             120 S. Central Ave., Suite 1600
                             Clayton, Mo 63105
                             hblosser@sandbergphoenix.com
                             jschmidt@sandbergphoenix.com

                              Attorneys for Plaintiff Strait Realty, LLC




12171877.1                                11
